Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process of converting data information and determining demand information without significantly more. 
The independent claims 1 and 10 recite acquiring model data corresponding to a component, converting the model data to component format information, and determining demand information based upon the component format information. This appears to be a mental process because the claimed steps simply acquire, convert, or analyze data. A human is capable of performing all of these steps using pen and paper and a data source of model data information. Because a human mind is capable of performing the claimed steps, the claims are directed towards an abstract idea in the form of a mental process and are unpatentable. 
This judicial exception is not integrated into a practical application because none of the claimed steps appear to improve the functioning of a computer or require a particular machine. The claimed steps simply convert data and perform an analysis, without more. No application or use of the converted data, beyond analysis, is claimed. Similarly, no use for the “demand information” is claimed.  While claim 10 is directed towards a demand acquisition device comprising various apparatuses, all of the claimed elements of hardware are recited as generic machines. 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no elements beyond the acquiring, conversion, and determination steps or apparatuses.
Dependent claims 2-9 and 11-20 similarly appear directed towards an abstract idea in the form of a mental process. The dependent claims are directed to either acquiring or analyzing different types of data, classifying data, simulating data, or searching for data. None of the functions of the dependent claims appear to improve the processing of a computer or provide a specific machine. None of the claims include additional elements that provide substantially more than the abstract idea. As such, claims 1-20 are rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyman et al. (US Pre-Grant Publication 2010/0102115). 

As to claim 1, Hyman teaches a method for acquiring demand information of a component, comprising:
acquiring model data information corresponding to the component (see paragraph [0033] and Figure 3. A human may design a model for a keychain, as noted in paragraph [0030]. This is model data information corresponding to a component); 
converting the model data information to component format information (see paragraphs [0032]-[0033] and Figure 3. The model data is converted into a set of description files. As noted in paragraph [0032], both the description files may be stored in XML format); and  
determining demand information associated with the component based upon at least one component format information (see paragraph [0028]. The template descriptions may be used by the “Generate Demand/Order” system to customize and specialize orders related to the components).  

As to claim 2, Hyman teaches the method of claim 1, wherein the converting includes: 
acquiring based upon at least one information item contained in a format file, data respectively corresponding to the at least one information item from the model data information, to generate component format information corresponding to the model data information (see paragraphs [0032]-[0033]. Data is acquired from the model to be placed into the format file).  

As to claim 3, Hyman teaches the method of claim 1, wherein the component format information includes interface information and resource information corresponding to the component (see paragraphs [0032]-[0033]. Information about the dimensions and cuts of objects is stored).  

As to claim 4, Hyman teaches the method of claim 3, wherein the resource information includes at least one of:
structure information (see paragraphs [0032]-[0033]); and 
control information (see paragraphs [0032]-[0033]).  

As to claim 5, Hyman teaches the method of claim 3, wherein the component format information further includes function information for realizing a function of the component (see paragraph [0032]-[0033]).  

As to claim 10, see the rejection of claim 1.
As to claim 11, see the rejection of claim 2.
As to claim 12, see the rejection of claim 3.
As to claim 13, see the rejection of claim 4.
As to claim 14, see the rejection of claim 5.

As to claim 19, Hyman teaches the method of claim 2, wherein the component format information includes interface information and resource information corresponding to the component (see paragraphs [0032]-[0033]. Information about the dimensions and cuts of objects is stored).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman et al. (US Pre-Grant Publication 2010/0102115) in view of Adstedt et al. (US Pre-Grant Publication 2008/0222003). 

As to claim 6, Hyman teaches the method of claim 1. 
Hyman does not clearly show further comprising: 
extracting a classification standard based upon a large amount of component format information; and 
-performing classification of the component format information based upon the classification standard. 
Adstedt teaches further comprising: 
extracting a classification standard based upon a large amount of component format information (see paragraphs [0024]-[0025]. Products, or components, are classified); and 
-performing classification of the component format information based upon the classification standard (see paragraphs [0024]-[0025]. Products and their component information may be classified). 
It would have been obvious to one of ordinary skill in the art the invention was filed to have modified Hyman by the teachings of Adstedt because both references are directed towards modeling and selling products to a user. Adstedt merely provides additional metrics that will allow an administrator of Hyman more comprehensive review of consumer need. 

As to claim 7, Hyman as modified by Adstedt teaches the method of claim 6, further comprising: 
-determining demand information based upon classification information of the component format information (see Adstedt paragraphs [0031]-[0032] and [0056]. Customer need, or demand information, may be determined based on classification among other factors). 

As to claim 8, Hyman teaches the method of claim 1. 
Hyman does not clearly teach further comprising: 

Adstedt teaches further comprising: 
generating a component simulation model based upon the component format information to perform simulated running (see paragraph [0032]. A simulator is used to simulate order requirements).  
It would have been obvious to one of ordinary skill in the art the invention was filed to have modified Hyman by the teachings of Adstedt because both references are directed towards modeling and selling products to a user. Adstedt merely provides additional metrics that will allow an administrator of Hyman more comprehensive review of consumer need. 

As to claim 9, Hyman as modified by Adstedt teaches the method of claim 8, further comprising:
-establishing a search engine based on the component format information and the component simulation model corresponding thereto (see Adstedt paragraphs [0031]-[0033] and [0056]. A search engine based upon item information is formed. As noted in paragraph [0032] and [0056], the user may search for products using the simulator information), 
wherein the determining of the component format information further comprises: 
determining demand information according to query information and/or a search result obtained by the search engine (see Adstedt paragraphs [0031]-[0033] and [0056]).

As to claim 20, Hyman teaches the method of claim 2. 
Hyman does not clearly teach further comprising: 
generating a component simulation model based upon the component format information, to perform simulated running.
Adstedt teaches further comprising: 
generating a component simulation model based upon the component format information, to perform simulated running (see paragraph [0032]. A simulator is used to simulate order requirements).  
It would have been obvious to one of ordinary skill in the art the invention was filed to have modified Hyman by the teachings of Adstedt because both references are directed towards modeling and selling products to a user. Adstedt merely provides additional metrics that will allow an administrator of Hyman more comprehensive review of consumer need. 

As to claim 15, see the rejection of claim 6.
As to claim 16, see the rejection of claim 7.
As to claim 17, see the rejection of claim 8.
As to claim 18, see the rejection of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152